Case 1:18-cv-03198-CMA-SKC Document 45 Filed 12/02/19 USDC Colorado Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                              Judge Christine M. Arguello


  Civil Action No. 18-cv-03198-CMA-SKC

  OTTER PRODUCTS, LLC, and
  TREEFROG DEVELOPMENTS, INC.,

        Plaintiff,

  v.


  EDDY WANG, and
  JOHN DOES 1-10,

        Defendants.


   ORDER GRANTING MOTION FOR ATTORNEYS’ FEES, COSTS, AND EXPENSES


        This matter is before the Court on Plaintiffs’ Motion for Attorneys’ Fees, Costs,

  and Expenses (Doc. # 44), in which Plaintiffs seek $7,337.00 in fees for briefing related

  to Plaintiffs’ Motion for Contempt (Doc. ## 38, 41). In evaluating the Motion, the Court

  followed the three-step process set forth in Ramos v. Lamm, 713 F.2d 546 (10th Cir.

  1983), overruled on other grounds by Pennsylvania v. Del. Valley Citizens’ Council for

  Clean Air, 483 U.S. 711, 725 (1987).

        The Court finds that the number of hours spent by counsel on this matter are

  reasonable. Malloy v. Monahan, 73 F.3d 1012, 1017 (10th Cir. 1996); Rocky Mountain

  Christian Church v. Bd. of Cty. Comm’rs of Boulder Cty., No. 06-cv-00554, 2010 WL

  3703224, at *2-3 (D. Colo. Sept. 13, 2010). The Court further finds that the hourly rates
Case 1:18-cv-03198-CMA-SKC Document 45 Filed 12/02/19 USDC Colorado Page 2 of 2




  of compensation billed are reasonable, based on “what lawyers of comparable skill and

  experience [in the given practice area] would charge for their time.” Ramos, 713 F.2d at

  555. Multiplying the reasonable hourly rates by the corresponding number of hours

  reasonably expended by Plaintiffs in filing their Motion for Contempt and replying to

  Defendant Wang’s Response, results in a “lodestar” amount of $7,337.00.

        Therefore, it is ORDERED that Plaintiffs’ Motion for Attorneys’ Fees, Costs, and

  Expenses (Doc. # 44) is GRANTED and judgment shall be entered in favor of Plaintiffs

  and against Defendant in the amount of $7,337.00.


        DATED: December 2, 2019


                                                  BY THE COURT:


                                                  _____________________________
                                                  CHRISTINE M. ARGUELLO
                                                  United States District Judge




                                              2
